Case: 15-41059       Document: 00513512570         Page: 1     Date Filed: 05/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 15-41059
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                             May 19, 2016
UNITED STATES OF AMERICA,
                                                                            Lyle W. Cayce
                                                                                 Clerk
               Plaintiff - Appellee

v.

ESEQUIEL CARDENAS-CABRERA, also known as Jesus Cardenas-
Cardenas,

               Defendant - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:15-CR-52-2


Before GRAVES, HIGGINSON, and COSTA, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge:*
       Esequiel Cardenas-Cabrera pleaded guilty to conspiracy to possess with
intent to distribute over 100 kilograms of marijuana, in violation of 21 U.S.C.
§§ 846, 841(a)(1), and 841(b)(1)(B). The district court sentenced him to the
mandatory minimum of sixty months’ imprisonment, followed by a four-year
term of supervised release. At sentencing, the district court orally pronounced


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-41059    Document: 00513512570     Page: 2   Date Filed: 05/19/2016



                                 No. 15-41059
the following special condition of supervised release: “You shall use no name
other than your true name or true date of birth . . . nor shall you possess false
identification documents identifying yourself by any name other than your true
name or true date of birth.” The written judgment, however, contained a
differently worded “Alias Condition” of supervised release:
      The defendant shall not use or provide any name other than his
      true name or date of birth to anyone, nor use or possess any false
      Social Security number. The defendant also shall not possess any
      fraudulent identification document or any identification document
      that identifies the defendant other than by his true name and true
      date of birth. Additionally, upon contact with law enforcement, the
      defendant shall inform that he is an undocumented alien who is on
      supervised release.
      Cardenas-Cabrera’s sole argument on appeal is that the Alias Condition
in his written judgment conflicts with the oral pronouncement of his sentence.
“When there is a conflict between a written sentence and an oral
pronouncement, the oral pronouncement controls.” United States v. Wheeler,
322 F.3d 823, 828 (5th Cir. 2003) (quoting United States v. Moreci, 283 F.3d
293, 300 (5th Cir. 2002)). “If the written judgment broadens the restrictions or
requirements of supervised release from an oral pronouncement, a conflict
exists.” United States v. Mireles, 471 F.3d 551, 558 (5th Cir. 2006). And “[i]f
a conflict exists, the appropriate remedy is remand to the district court to
amend the written judgment to conform to the oral sentence.” Id.
      The Government agrees—and our review of the record confirms—that
the italicized language in the written judgment quoted above broadened the
restrictions of supervised release imposed at sentencing.         Therefore, we
GRANT the Government’s unopposed motion to REMAND this case to the
district court for the purpose of conforming the written judgment to its oral
sentence. See United States v. Mascorro-Cruz, 596 F. App’x 338, 339 (5th Cir.



                                       2
    Case: 15-41059   Document: 00513512570   Page: 3   Date Filed: 05/19/2016



                              No. 15-41059
2015) (per curiam) (granting an unopposed motion to remand under similar
circumstances).




                                    3